Cobb, P. J.
(After stating the facts.) Whether it is negligence or not, in a particular case, for a passenger to attempt to alight from a moving train, must depend upon the circumstances of danger attending the act, and the special justification which the person leaving 'the train had for doing so. Ordinarily, in eases of this kind, the question of what is or is not negligence is one for'the jury; and unless the danger is obviously great — as where the train is moving at a high rate of speed, — the court can not hold that leaving the train is, as a matter of law, such negligence as should preclude a recovery. Suber v. G., C. & N. Ry. Co., 96 Ga. 42. In this case the questions as to the defendant’s negligence and the plaintiff’s diligence were peculiarly for solution by the jury. The evidence, though conflicting on material issues, fully warranted the verdict. The original motion for a new trial contains only the general grounds. In the amended motion there is an elaboration of these grounds. There is one assignment of error upon an extract from the charge of the court. .The substance of this charge was that if a passenger was attempting to alight from a train, and the same suddenly darted, and he received injuries as a consequence, there would be a presumption of negligence against the company, and that the burden would be upon it to establish some defense by e preponderance of evidence. The assignment of error upon this charge was, that the controlling question in the case was as to whether the train stopped at the station a sufficient length of time to allow the passengers to alight in safety, and this charge took this question entirely from the con*307sideration of tbe jury. We do not think the charge was subject to the criticism made upon it. It was merely dealing with the question as to the circumstances under which the presumption of negligence would arise against the company, and there was nothing in it to intimate to the jury that the company would be liable in the event that-the jury should be satisfied that the company was not negligent so far as the time given the passengers to alight was concerned. No sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


All the Justices concur.